Name: Commission Regulation (EC) NoÃ 756/2007 of 29 June 2007 amending Regulation (EC) NoÃ 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  prices;  plant product;  trade
 Date Published: nan

 30.6.2007 EN Official Journal of the European Union L 172/41 COMMISSION REGULATION (EC) No 756/2007 of 29 June 2007 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 32(2) thereof, Whereas: (1) Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (2) cross-refers to certain provisions of Articles 173 to 176 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) Those provisions have however been deleted by Commission Regulation (EC) No 215/2006 of 8 February 2006 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code and amending Regulation (EC) No 2286/2003 (4). (3) In the interests of legal certainty it is therefore necessary to amend Regulation (EC) No 3223/94 to make the necessary changes to ensure its continued smooth operation. (4) The prices of fruit and vegetables change rapidly, and in line with the amendments to Regulation (EEC) No 2454/93, potentially outdated unit prices should no longer be used in the framework of the entry price system. (5) Since the modifications to Regulation (EEC) No 2454/93 applied from 19 May 2006, in the interest of legal certainty, those amendments should also apply as from that date. (6) Article 3(1) of Regulation (EC) No 3223/94 contains a list of representative markets. That list should be amended to include the representative markets in Bulgaria and Romania. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3223/94 is amended as follows: 1. in Article 2(2), the second and third subparagraphs are replaced by the following: They shall be reduced by the following amounts: (a) a marketing margin of 15 % for the marketing centres of London, Milan and Rungis and of 8 % for other marketing centres, and (b) costs of transport and insurance within the customs territory. For the costs of freight and insurance to be deducted pursuant to the third subparagraph, the Member States may fix standard amounts for deduction. Such standard amounts and the methods for calculating them shall be made known to the Commission immediately.; 2. in Article 3, paragraph 1 is replaced by the following: 1. The following shall be deemed to be representative markets:  Belgium and Luxemburg: Brussels,  Bulgaria: Sofia,  Czech Republic: Prague,  Denmark: Copenhagen,  Germany: Hamburg, Munich, Frankfurt, Cologne, Berlin,  Estonia: Tallinn,  Ireland: Dublin,  Greece: Athens, Thessaloniki,  Spain: Madrid, Barcelona, Seville, Bilbao, Zaragoza, Valencia,  France: Paris-Rungis, Marseille, Rouen, Dieppe, Perpignan, Nantes, Bordeaux, Lyon, Toulouse,  Italy: Milan,  Cyprus: Nicosia,  Latvia: Riga,  Lithuania: Vilnius,  Hungary: Budapest,  Malta: Attard,  Netherlands: Rotterdam,  Austria: Vienna-Inzersdorf,  Poland: OzarÃ ³w Mazowiecki-Bronisze, Poznan,  Portugal: Lisbon, Porto,  Romania: Bucharest, ConstanÃ a,  Slovenia: Ljubljana,  Slovakia: Bratislava,  Finland: Helsinki,  Sweden: Helsingborg, Stockholm,  United Kingdom: London. 3. in Article 4, paragraph 2 is replaced by the following: 2. Where a standard value is established for the products and for the periods of application given in Part A of the Annex, in accordance with this Regulation, the unit price within the meaning of Article 152(1)(a)a of Regulation (EEC) No 2454/93 shall not apply. It shall be replaced by the standard import value referred to in paragraph 1.; 4. In Article 4, paragraph 5 is replaced by the following: 5. Notwithstanding paragraph 1, with effect from the first day of the periods of application set out in Part A of the Annex, where it has not been possible to calculate a standard import value, no standard import value shall be applicable. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Points 1, 3 and 4 of Article 1 shall apply from 19 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (4) OJ L 38, 9.2.2006, p. 11.